— Appeal from an order of the Supreme Court, New York County (E. Danzig, J.), entered September 13, 1984, denying defendants’ motion to disqualify plaintiffs’ attorney, dismissed, as moot, without costs.
In this action to recover for injuries suffered as a result of the alleged negligence of defendants, it was ascertained that the attorney assigned by defendants’ attorney of record to review the case in its initial stages was the wife of the attorney assigned by the law firm representing plaintiffs to try the case for plaintiffs. A motion to disqualify plaintiffs’ attorneys was made and denied. This appeal by defendants followed.
In the interim, the law firm then representing plaintiffs withdrew and a stipulation was entered into substituting other counsel for plaintiffs.
Since defendants have already been accorded all the relief which they could obtain by a determination on the merits, the appeal becomes academic. Accordingly, we dismiss it as moot. Concur — Asch, J. P., Bloom, Fein and Alexander, JJ.